


109 HR 5407 IH: To amend the Internal Revenue Code of 1986 to expand

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5407
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  deductions allowed for education-related expenses and to allow an earned
		  tuition credit against income tax for qualified tuition and related
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Deductibility and Incentives to Promote Learning Opportunities and
			 Maximize Assistance (DIPLOMA) Act of 2006.
		2.Deduction for
			 higher education expenses
			(a)Elimination of
			 dollar limitation for qualified tuition and related expenses
			 deductionSubsection (b) of
			 section 222 of the Internal Revenue Code of 1986 (relating to qualified tuition
			 and related expenses) is amended to read as follows:
				
					(b)Limitation based
				on adjusted gross income
						(1)In
				generalIn the case of a taxpayer whose adjusted gross income for
				a taxable year exceeds $80,000 ($160,000 in the case of a joint return), the
				amount of the deduction allowed under subsection (a) for the taxable year shall
				be zero.
						(2)Adjusted gross
				incomeFor purposes of this
				subsection, adjusted gross income shall be determined—
							(A)without regard to
				this section and sections 199, 911, 931, and 933, and
							(B)after application
				of sections 86, 135, 137, 219, 221, and
				469.
							.
			(b)TerminationSubsection
			 (e) of such section of such Code is amended by striking December 31,
			 2005 and inserting December 31, 2010.
			3.Interest and
			 principal on education loans
			(a)Expansion of
			 deduction for interest on education loans to include principal
			 paymentsSection 221 of the Internal Revenue Code of 1986
			 (relating to interest on education loans) is amended—
				(1)in subsection (a),
			 by striking interest paid and inserting interest and
			 principal paid,
				(2)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g),
			 respectively,
				(3)by
			 inserting after subsection (c) the following new subsection:
					
						(d)Limit on period
				deduction allowedWith respect to principal paid on any qualified
				education loan after the first 60 months (whether or not consecutive) in which
				principal payments are required, a deduction shall not be allowed under this
				section. For purposes of this paragraph, any loan and all refinancings of such
				loan shall be treated as 1 loan. Such 60 months shall be determined in the
				manner prescribed by the Secretary in the case of multiple loans which are
				refinanced by, or serviced as, a single loan and in the case of loans incurred
				before the date of the enactment of this
				section.
						,
				and
				(4)in the heading, by
			 striking Interest and inserting
			 Interest and
			 principal.
				(b)Clerical
			 amendmentsThe item relating to section 221 in the table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended to
			 read as follows:
				
					
						Sec. 221. Interest and principal on
				education
				loans.
					
					.
			4.Earned tuition
			 credit
			(a)In
			 generalSubsection (b) of section 25A of the Internal Revenue
			 Code of 1986 (relating to Hope and Lifetime Learning credits) is amended to
			 read as follows:
				
					(b)Earned tuition
				credit
						(1)Per student
				creditIn the case of any eligible student for whom an election
				is in effect under this section for any taxable year, the earned tuition credit
				is an amount equal to the sum of—
							(A)100 percent of so
				much of the qualified tuition and related expenses paid by the taxpayer during
				the taxable year (for education furnished to the eligible student during any
				academic period beginning in such taxable year) as does not exceed $1,500,
				plus
							(B)50 percent of such
				expenses so paid as exceeds $1,500 but does not exceed $4,000.
							(2)Limitations
				applicable to earned tuition credit
							(A)Credit allowed
				only for 4 taxable yearsAn election to have this section apply
				with respect to any eligible student for purposes of the earned tuition credit
				under subsection (a)(1) may not be made for any taxable year if such an
				election (by the taxpayer or any other individual) is in effect with respect to
				such student for any 4 prior taxable years.
							(B)Credit allowed for
				year only if individual is at least 1/2 time student for portion of
				yearThe earned tuition credit under subsection (a)(1) shall not
				be allowed for a taxable year with respect to the qualified tuition and related
				expenses of an individual unless such individual is an eligible student for at
				least one academic period which begins during such year.
							(C)Credit allowed
				only for first 4 years of postsecondary educationThe earned
				tuition credit under subsection (a)(1) shall not be allowed for a taxable year
				with respect to the qualified tuition and related expenses of an eligible
				student if the student has completed (before the beginning of such taxable
				year) the first 4 years of postsecondary education at an eligible educational
				institution.
							(D)Denial of credit
				if student convicted of a felony drug offenseThe earned tuition
				credit under subsection (a)(1) shall not be allowed for qualified tuition and
				related expenses for the enrollment or attendance of a student for any academic
				period if such student has been convicted of a Federal or State felony offense
				consisting of the possession or distribution of a controlled substance before
				the end of the taxable year with or within which such period ends.
							(3)Eligible
				studentFor purposes of this subsection, the term eligible
				student means, with respect to any academic period, a student
				who—
							(A)meets the
				requirements of section 484(a)(1) of the Higher Education Act of 1965 (20
				U.S.C. 1091(a)(1)), as in effect on the date of the enactment of this section,
				and
							(B)is carrying at
				least ½ the normal full-time work load for the course of study the student is
				pursuing.
							.
			(b)Earned tuition
			 credit not reduced by Federal Pell Grants and Supplemental Educational
			 Opportunity GrantsSubsection (g) of section 25A of such Code
			 (relating to special rules) is amended by adding at the end the following new
			 paragraph:
				
					(8)Pell and SEOG
				grantsFor purposes of the
				earned tuition credit, paragraph (2) shall not apply to amounts paid for an
				individual as a Federal Pell Grant or a Federal supplemental educational
				opportunity grant under subparts 1 and 3, respectively, of part A of title IV
				of the Higher Education Act of 1965 (20 U.S.C. 1070a and 1070b et seq.,
				respectively).
					.
			(c)Definition of
			 qualified tuition and related expensesParagraph (1) of section
			 25A(f) of such Code (relating to definitions) is amended to read as
			 follows:
				
					(1)Qualified
				tuition and related expenses
						(A)In
				generalThe term qualified tuition and related
				expenses means the qualified higher education expenses of—
							(i)the
				taxpayer,
							(ii)the taxpayer’s
				spouse, or
							(iii)any dependent of
				the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151.
							(B)Qualified higher
				education expensesThe term qualified higher education
				expenses has the meaning given to such term by section
				529(e)(3).
						.
			(d)Conforming
			 amendmentsSection 25A of such Code is amended—
				(1)in the heading, by
			 striking Hope and inserting Earned tuition,
				(2)in subsection
			 (a)(1), by striking Hope Scholarship Credit and inserting
			 earned tuition credit,
				(3)in subsection
			 (c)(2)(A)—
					(A)in the heading, by
			 striking Hope
			 Scholarship and inserting earned tuition credit,
					(B)in the text, by
			 striking Hope Scholarship Credit and inserting earned
			 tuition credit, and
					(4)in subsection
			 (h)(1)(A)—
					(A)by striking
			 2001 and inserting 2006,
					(B)by striking
			 the $1,000 amounts and inserting the dollar
			 amounts, and
					(C)in clause (ii), by
			 striking substituting calendar year 2000 and
			 inserting substituting calendar year 2005.
					5.Earned tuition
			 and Lifetime Learning credits To be refundable
			(a)Credit to be
			 refundableSection 25A of the
			 Internal Revenue Code of 1986, as amended by this Act, is hereby moved to
			 subpart C of part IV of subchapter A of chapter 1 of such Code (relating to
			 refundable credits) and inserted after section 35.
			(b)Technical
			 amendments
				(1)Section 36 of such
			 Code is redesignated as section 37.
				(2)Section 25A of
			 such Code (as moved by subsection (a)) is redesignated as section 36.
				(3)Paragraph (1) of
			 section 36(a) of such Code (as redesignated by paragraph (2)) is amended by
			 striking this chapter and inserting this
			 subtitle.
				(4)Subparagraph (B)
			 of section 72(t)(7) of such Code is amended by striking section
			 25A(g)(2) and inserting section 36(g)(2).
				(5)Subparagraph (A)
			 of section 135(d)(2) of such Code is amended by striking section
			 25A and inserting section 36.
				(6)Section 221(d) of
			 such Code is amended—
					(A)by striking
			 section 25A(g)(2) in paragraph (2)(B) and inserting
			 section 36(g)(2),
					(B)by striking
			 section 25A(f)(2) in the matter following paragraph (2)(B) and
			 inserting section 36(f)(2), and
					(C)by striking
			 section 25A(b)(3) in paragraph (3) and inserting section
			 36(b)(3).
					(7)Section 222 of
			 such Code is amended—
					(A)by striking
			 section 25A in subparagraph (A) of subsection (c)(2) and
			 inserting section 36,
					(B)by striking
			 section 25A(f) in subsection (d)(1) and inserting section
			 36(f), and
					(C)by striking
			 section 25A(g)(2) in subsection (d)(1) and inserting
			 section 36(g)(2).
					(8)Section 529 of
			 such Code is amended—
					(A)by striking
			 section 25A(g)(2) in subclause (I) of subsection (c)(3)(B)(v)
			 and inserting section 36(g)(2),
					(B)by striking
			 section 25A in subclause (II) of subsection (c)(3)(B)(v) and
			 inserting section 36, and
					(C)by striking
			 section 25A(b)(3) in clause (i) of subsection (e)(3)(B) and
			 inserting section 36(b)(3).
					(9)Section 530 of
			 such Code is amended—
					(A)by striking
			 section 25A(g)(2) in subclause (I) of subsection (d)(2)(C)(i)
			 and inserting section 36(g)(2),
					(B)by striking
			 section 25A in subclause (II) of subsection (d)(2)(C)(i) and
			 inserting section 36, and
					(C)by striking
			 section 25A(g)(2) in clause (iii) of subsection (d)(4)(B) and
			 inserting section 36(g)(2).
					(10)Subsection (e) of
			 section 6050S of such Code is amended by striking section 25A
			 and inserting section 36.
				(11)Subparagraph (J)
			 of section 6213(g)(2) of such Code is amended by striking section
			 25A(g)(1) and inserting section 36(g)(1).
				(12)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period or from section 36 of such Code.
				(13)Section 1400O of
			 such Code is amended—
					(A)by striking
			 paragraph (1) and redesignating paragraphs (2) and (3) as paragraphs (1) and
			 (2), respectively,
					(B)by striking
			 section 25A(f)(2) and inserting section
			 36(f)(2),
					(C)by striking
			 section 25A(b)(1) in paragraph (1) (as redesignated by
			 subparagraph (A)) and inserting section 36(b)(1), and
					(D)by striking
			 section 25A(c)(1) in paragraph (2) (as redesignated by
			 subparagraph (A)) and inserting section 36(c)(1).
					(14)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 inserting the following:
					
						
							Sec. 36. Earned tuition and Lifetime
				Learning
				credits.
						
						.
				(15)The table of
			 sections for subpart A of such part IV is amended by striking the item relating
			 to section 25A.
				6.Effective
			 dateThe amendments made by
			 this Act shall apply to taxable years beginning after December 31, 2006.
		
